DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are presented for examination.
Claims 1-2, 5, 10-12, and 15 are rejected.
Claims 3-4, 6-9, 13-14, and 16-19 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”, “planner”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 5, 15 recite the limitation “…V2X…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent issues. Appropriate correction is required.  
          Claims 9, 19 recite the limitation “…the destination…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent issues. Appropriate correction is required.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

         Consider claim 10:
	         In summary, Claim 10 recites a “computer readable recording medium” storing instructions that perform various functions. In the Specification of the present application, the “computer readable recording medium” is expressly defined as including transmission media, e.g., “readable recording media may include…” (Paragraph 0101).  Thus, the recited “computer readable recording medium” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
	Accordingly, Claim 10 fails to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt et al. (US Pub. No.: 2019/0251838A1: hereinafter “Bernhardt”) in view of Hayashi et al.  (US Pub. No.: 2021/0027076A1: hereinafter “Hayashi”).
  
          Consider claim 1:
                    Bernhardt teaches an autonomous driving method of a vehicle using vehicle communication system (See Bernhardt, e.g., “…A method is provided for traffic light signal phase and timing control (SPaT) status and notification message delivery…” of Abstract, ¶ [0005]-¶ [0007], and Fig. 1 steps 401-409, Fig. 2 elements 501-509), the method comprising: acquiring signal information about a plurality of traffic lights installed at an intersection (See Bernhardt, e.g., “…at act 403, an abnormal status is derived for a traffic signal. For example, based on the received traffic data, an abnormal status for a traffic signal in the predetermined road segment is determined…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509); determining a signal error in at least one of the plurality of traffic lights by comparing signal information about at least two traffic lights intersecting or facing each other among the acquired signal information (See Bernhardt, e.g., “…phase and timing is adjusted for the traffic signal. For example, the phase and timing of the traffic signal may include the current state of the traffic light signal (e.g., green, yellow, red, turn signals, flashing lights, and other signal states) and the timing of changes to the state (e.g., cycling from green to yellow to red, and back to green)…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509).
                    Bernhardt further teaches and resetting a driving path of a host vehicle depending on a result of the determination (See Bernhardt, e.g., “…providing an alternative route based on the predicted duration of the abnormal status….providing a driving instruction for the control of an autonomous vehicle, or as a driver warning or instruction based on the abnormal status…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509). However, Bernhardt does not explicitly teach An autonomous driving method of a vehicle using V2X communication.         
                    In an analogous field of endeavor, Hayashi teaches An autonomous driving method of a vehicle using V2X communication (See Hayashi, e.g., “…Vehicle-to-Everything (V2X) communication. The V2X communication includes, for example, Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Infrastructure (V2I) communication and Vehicle-to-Network (V2N) communication…” of ¶ [0060], Fig. 3 steps 200-270).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Bernhardt, 

          Consider claim 2:
                    The combination of Bernhardt, Hayashi teaches everything claimed as implemented above in the rejection of claim 1. In addition, Bernhardt teaches wherein determining the signal error comprises determining the signal error when at least one of the plurality of traffic lights facing each other in a driving direction of the host vehicle outputs a green signal or a left-turn signal (See Bernhardt, e.g., “…phase and timing is adjusted for the traffic signal. For example, the phase and timing of the traffic signal may include the current state of the traffic light signal (e.g., green, yellow, red, turn signals, flashing lights, and other signal states) and the timing of changes to the state (e.g., cycling from green to yellow to red, and back to green)…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509) and at least one of the plurality of traffic lights facing each other in a direction intersecting the driving direction of the host vehicle outputs the green signal or the left-turn signal (See Bernhardt, e.g., “…the phase and timing of the traffic signal may include the current state of the traffic light signal (e.g., green, yellow, red, turn signals, flashing lights, and other signal states) and the timing of changes to the state (e.g., cycling from green to yellow to red, and back to green)…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509).

          Consider claim 5:
                    The combination of Bernhardt, Hayashi teaches everything claimed as implemented above in the rejection of claim 1. Hayashi teaches wherein acquiring the signal information comprises receiving the signal information from roadside equipment around the host vehicle through V2X communication (See Hayashi, e.g., “…Vehicle-to-Everything (V2X) communication. The V2X communication includes, for example, Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Infrastructure (V2I) communication and Vehicle-to-Network (V2N) communication…” of ¶ [0060], Fig. 3 steps 200-270).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Bernhardt, as taught by Hayashi, so as to providing the drivers with real-time information on surroundings, thereby, preventing any delays, accidents, and mishaps.

          Consider claim 10:
                   Bernhardt teaches a computer readable recording medium having recorded thereon an application program, which when executed by a processor, causes the processor to perform the autonomous driving method according to claim 1 (See Bernhardt, e.g., “…A method is provided for traffic light signal phase and timing control (SPaT) status and notification message delivery…” of Abstract, ¶ [0005]-¶ [0007], and Fig. 1 steps 401-409, Fig. 2 elements 501-509). Further, the claim 10 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 1.

Consider claim 11:
                    Bernhardt teaches an autonomous driving system of a vehicle using vehicle communication system (See Bernhardt, e.g., “…A method is provided for traffic light signal phase and timing control (SPaT) status and notification message delivery…” of Abstract, ¶ [0005]-¶ [0007], and Fig. 1 steps 401-409, Fig. 2 elements 501-509), the system comprising: a communication unit configured to acquire signal information about a plurality of traffic lights installed at an intersection (See Bernhardt, e.g., “…at act 403, an abnormal status is derived for a traffic signal. For example, based on the received traffic data, an abnormal status for a traffic signal in the predetermined road segment is determined…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509); a signal error determination unit configured to determine a signal error in at least one of the plurality of traffic lights by comparing signal information about at least two traffic lights intersecting or facing each other among the acquired signal information (See Bernhardt, e.g., “…phase and timing is adjusted for the traffic signal. For example, the phase and timing of the traffic signal may include the current state of the traffic light signal (e.g., green, yellow, red, turn signals, flashing lights, and other signal states) and the timing of changes to the state (e.g., cycling from green to yellow to red, and back to green)…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509).
                    Bernhardt further teaches and a path planner configured to reset a driving path of a host vehicle depending on a result of the determination (See Bernhardt, e.g., “…providing an alternative route based on the predicted duration of the abnormal status….providing a driving instruction for the control of an autonomous vehicle, or as a driver warning or instruction based on the abnormal status…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509). However, Bernhardt does not explicitly teach An autonomous driving system of a vehicle using V2X communication.         
                    In an analogous field of endeavor, Hayashi teaches An autonomous driving system of a vehicle using V2X communication (See Hayashi, e.g., “…Vehicle-to-Everything (V2X) communication. The V2X communication includes, for example, Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Infrastructure (V2I) communication and Vehicle-to-Network (V2N) communication…” of ¶ [0060], Fig. 3 steps 200-270).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Bernhardt, as taught by Hayashi, so as to keep the drivers appraised of the surroundings, and thereby, making the autonomous driving more enjoyable.

          Consider claim 12:
                    The combination of Bernhardt, Hayashi teaches everything claimed as implemented above in the rejection of claim 11. In addition, Bernhardt teaches wherein the signal error determination unit is configured to determine the signal error when at least one of the plurality of traffic lights facing each other in a driving direction of the host vehicle outputs a green signal or a left-turn signal (See Bernhardt, e.g., “…phase and timing is adjusted for the traffic signal. For example, the phase and timing of the traffic signal may include the current state of the traffic light signal (e.g., green, yellow, red, turn signals, flashing lights, and other signal states) and the timing of changes to the state (e.g., cycling from green to yellow to red, and back to green)…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509) and at least one of the plurality of traffic lights facing each other in a direction intersecting the driving direction of the host vehicle outputs the green signal or the left-turn signal (See Bernhardt, e.g., “…the phase and timing of the traffic signal may include the current state of the traffic light signal (e.g., green, yellow, red, turn signals, flashing lights, and other signal states) and the timing of changes to the state (e.g., cycling from green to yellow to red, and back to green)…” of ¶ [0026]-¶ [0030], and Fig. 1 steps 401-409, Fig. 2 elements 501-509).

          Consider claim 15:
                    The combination of Bernhardt, Hayashi teaches everything claimed as implemented above in the rejection of claim 11. Hayashi teaches wherein the communication unit is configured to receive the signal information from roadside equipment around the host vehicle through V2X communication (See Hayashi, e.g., “…Vehicle-to-Everything (V2X) communication. The V2X communication includes, for example, Vehicle-to-Vehicle (V2V) communication, Vehicle-to-Infrastructure (V2I) communication and Vehicle-to-Network (V2N) communication…” of ¶ [0060], Fig. 3 steps 200-270).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Bernhardt, .

Allowable Subject Matter
Claims 3-4, 6-9, 13-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of 1.	Claims 3-4, 6-9, 13-14, and 16-19  is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         AN et al. (US Pub. No.: 2017/0221366 A1) teaches “Disclosed are an autonomous vehicle driving system and method that increase probability that a signal of a traffic light will be recognized by using map information built in an autonomous vehicle driving system and a traffic light infrastructure, determine which travel route is allowed according to a camera recognition result and signal information delivered through V2X communication (traveling is allowed from which entrance lane to which exit lane), and enable an autonomous driving vehicle and a traffic light infrastructure to exchange intersection passage route information in order to allow the autonomous driving vehicle to efficiently pass through an intersection.”

          Vig et al.(US Pat. No.: 2020/0211375 A1) teaches “Systems, devices, products, apparatuses, and/or methods, for detecting a missing traffic face, including: obtaining sensor data that includes a plurality of images associated with a geographic location including a roadway and associated with a plurality of image capture locations in the geographic location, determining in a subset of images of the plurality of images, a plurality of image areas associated with at least one predicted traffic face, determining a plurality of rays that project through 3-D spaces of the geographic location associated with the plurality of image areas from a subset of image capture locations of the plurality of image capture locations associated with the subset of images, and identifying at least one location of a traffic face in the geographic location based on a sum of unit vectors of the plurality of rays that project through the 3-D spaces of the geographic location at the at least one location of the traffic face.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667